                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                            December 17, 2018
                                                                                       David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
                       Plaintiff,                  §
                                                   §
VS.                                                §   CRIMINAL ACTION NO. H-18-513
                                                   §
DR. OSCAR LIGHTNER and                             §
ANDRES MARTINEZ, JR.,                              §
                                                   §
                       Defendants.                 §

                                MEMORANDUM AND ORDER

       In November 2018, codefendants Dr. Oscar Lightner and Andres Martinez, Jr. each moved

to dismiss the August 29, 2018, indictment. (Docket Entry Nos. 1-1, 43, 44). Lightner also moved

for discovery of grand-jury minutes. (Docket Entry No. 45). The government responded. (Docket

Entry Nos. 49, 50). Based on the indictment, the motions, the parties’ briefs, the record, and the

applicable law, the court denies the motions to dismiss and the motion for discovery, (Docket Entry

Nos. 43, 44, 45), for the reasons set out below.

       A grand jury indicted Lightner and Martinez for violating the Controlled Substances Act, 21

U.S.C. §§ 841 and 846. (Docket Entry No. 1-1). The indictment alleges that Lightner, a physician,

was the president of Jomori Institute Incorporated, a medical treatment center, and that Martinez

managed the business. (Id. at ¶¶ 10–12). According to the indictment, the defendants ran an

illegitimate pain-management clinic out of Jomori, dispensing opioids and muscle relaxers without

a lawful medical purpose. (Id.). The indictment charges the defendants with one count of

conspiring to distribute controlled substances under 21 U.S.C. § 846. (Id. at at ¶ 14). It also
charges Lightner with three counts, and Martinez with two counts, of distributing controlled

substances under 21 U.S.C. § 841. (Id. at ¶ 27).

I.     The Motions to Dismiss the Indictment

        Lightner and Martinez argue that the court should dismiss the indictment because the

government allegedly failed to present exculpatory evidence to the grand jury. (Docket Entry No.

43 at 11–12; Docket Entry No. 44 at 11–13). According to the defendants, the record contains

evidence that confidential informants “had a detailed medical file showing an examination by

Lightner and clinic staff and documented complaints of pain.” (Docket Entry No. 43 at 11; Docket

Entry No. 44 at 11–12). Lightner and Martinez argue that the Drug Enforcement Agency officer

who testified before the grand jury “erroneously claim[ed] that each of the [confidential informants]

did not suffer from pain.” (Docket Entry No. 43 at 12; Docket Entry No. 44 at 12). These

defendants also contend that the officer “failed to [disclose] the non-controlled medications

prescribed by Lightner[,] leaving the false impression that Lightner only prescribed” opioids and

muscle relaxers. (Id.). Those omissions, Lightner and Martinez argue, “seriously prejudiced” them,

warranting dismissal. (Docket Entry No. 43 at 12; Docket Entry No. 44 at 12–13). The government

responds that the argument lacks merit because “prosecutors are not constitutionally obligated to

present exculpatory evidence to the grand jury.” (Docket Entry No. 49 at 3).

       It is settled that a district court cannot use its supervisory powers to dismiss an indictment

because the government failed to present exculpatory evidence to a grand jury. United States v.

Williams, 504 U.S. 36, 51 (1992) (“It is axiomatic that the grand jury sits not to determine guilt or

innocence, but to assess whether there is adequate basis for bringing a criminal charge. That has

always been so; and to make the assessment it has always been thought sufficient to hear only the


                                                   2
prosecutor’s side.”); see Russell v. Altom, 546 F. App’x 432, 437 (5th Cir. 2013); United States v.

Aldridge, No. H-10-185(1), 2011 WL 1811074, at *6 (S.D. Tex. May 10, 2011). Lightner and

Martinez do not argue that prosecutorial misconduct influenced the grand jury’s decision to indict.

See Bank of Nova Scotia v. United States, 487 U.S. 250, 263 (1988). They advance the argument

rejected by Williams, 504 U.S. at 51.

       Lightner and Martinez also contend that the court should dismiss Count 1 because it “makes

an impermissibly vague and sweeping conclusion that virtually every prescription written between

March 2016 through August 2018 was for the purpose of unlawfully dispensing” opioids. (Docket

Entry No. 43 at 12; Docket Entry No. 44 at 13). They argue that “Count 1 does not state which of

the hundreds of lawful prescriptions are questionable, and makes no reference to the patient’s

identity, and why the prescription is unlawful,” and also “fails to differentiate between the patients

Lightner saw at clinics he worked as an employee with patients Lightner saw at his Jomori clinic.”

(Docket Entry No. 43 at 12–13; Docket Entry No. 44 at 13). The government responds that the

indictment “tracks the elements outlined in 21 U.S.C. § 846 and § 841,” and “details over several

paragraphs [its] theory of the case and each [d]efendants’ role in the [criminal enterprise],”

informing Lightner and Martinez of the conspiracy and satisfying Federal Rule of Criminal

Procedure 7(c)(1). (Docket Entry No. 49 at 6).

       “The indictment . . . must be a plain, concise, and definite written statement of the essential

facts constituting the offense charged and must be signed by an attorney for the government.” FED.

R. CRIM. P. 7(c)(1). “The sufficiency of an indictment is judged by whether (1) each count contains

the essential elements of the offense charged, (2) the elements are described with particularity,

without any uncertainty or ambiguity, and (3) the charge is specific enough to protect the defendant


                                                  3
against a subsequent prosecution for the same offense.” United States v. Lavergne, 805 F.2d 517,

521 (5th Cir. 1986); see United States v. Green, 964 F.2d 365, 374 (5th Cir. 1992) (an indictment

satisfies Rule 7(c)(1) “if it contains [the] essential elements of [an] offense”). Even though the

indictment must contain “the essential facts” of the charged crime, the defendant is not entitled to

“the evidentiary details by which the government plans to establish his guilt.” FED. R. CRIM. P.

7(c)(1); United States v. Gordon, 780 F.2d 1165, 1172 (5th Cir. 1986). The Fifth Circuit has

explained that “the language of the statute may guarantee sufficiency if all required elements are

included in the statutory language.” Id. at 1171.

       The conspiracy provision of the Controlled Substances Act, 21 U.S.C. § 846, reads: “any

person who . . . conspires to commit any offense defined in this subchapter shall be subject to the

same penalties as those prescribed for the offense, the commission of which was the object of the

. . . conspiracy.” 21 U.S.C. § 846. The indictment alleges that Lightner and Martinez conspired to

violate 21 U.S.C. § 841, which provides that “it shall be unlawful for any person knowingly or

intentionally . . . to distribute . . . a controlled substance.” 21 U.S.C. § 841. According to the

indictment, from March 2016 to August 2018, the defendants:

       did knowingly and intentionally combine, conspire, confederate, and agree with each
       other and with others known and unknown[,] to violate Title 21, United States Code,
       Section 841(a)(1), that is, to unlawfully distribute and dispense, mixtures and
       substances containing a detectable amount of Schedule II controlled substances, . . .
       not for a legitimate medical purpose.

(Docket Entry No. 1-1 at 5).

       The indictment recites the elements of §§ 841 and 846 and includes four pages of facts to

support the charge, including information about Lightner and Martinez, the means and purpose of

the conspiracy, and when the conspiracy occurred. (Docket Entry No. 1-1 at 4–7). Count 1 meets


                                                 4
the standard established by Rule 7(c)(1). United States v. Campbell, 685 F.2d 131, 131 (5th Cir.

1982) (“In order to dismiss an indictment for failure to state an offense, the court must find that the

indictment does not contain the elements of the offense intended to be charged.”).

       The defendants argue that the court should dismiss Counts 2, 3, and 4 as duplicative of Count

1, because “all of the alleged offenses were covered by the period stated in Count 1.” (Docket Entry

No. 44 at 13). The government responds that Counts 2, 3, and 4 are not duplicative because “each

offense requires proof of different facts,” and “separate punishment may be imposed in connection

with each offense.” (Docket Entry No. 49 at 6 (citing Blockburger v. United States, 284 U.S. 299,

304 (1932)).

       The defendants’ argument is foreclosed by United States v. Felix, 503 U.S. 378, 390–91

(1992). The Supreme Court held that the “conspiracy to commit an offense and the offense itself

. . . are separate [crimes] for double jeopardy purposes.” Id. The offenses are distinct and not

duplicative.

       Lastly, Lightner and Martinez argue that the court should dismiss the indictment because the

Drug Enforcement Agency purportedly directed the Houston Police Department not to investigate

Lightner’s complaints “concerning fraudulent, and possibly stolen, prescription scripts.” (Docket

Entry No. 43 at 13–14; Docket Entry No. 44 at 14). The defendants contend that this improperly

denied them access to exculpatory evidence. (Id.). The government responds that Lightner and

Martinez “provide no evidence that the [Drug Enforcement Agency] gave such instructions,” and

that they “provide no legal basis as to why the [i]ndictment should be dismissed even if those

allegations were true.” (Docket Entry No. 49 at 7).




                                                  5
       The court agrees. Lightner and Martinez fail to identify any support for their claim or to cite

authority supporting dismissal.

II.    Lightner’s Motion for Discovery of Grand-Jury Minutes

       Lightner has moved for discovery of grand-jury minutes “to order the prosecution to disclose

specific information relating to [the] investigation of this case.” (Docket Entry No. 45 at 1).

Lightner contends that he “has a good faith basis for believing . . . abuse and defects may have

occurred because the actual evidence received from the prosecution coupled with the existence of

medical files of each of the patients referenced in the indictment refute the allegations in the

indictment.” (Id.). In support, Lightner restates the claim that the Drug Enforcement Agency

ordered the Houston Police Department not to investigate his complaints of fraudulent and stolen

scripts. (Id. at 4). According to Lightner, the minutes will enable him “to determine what

exculpatory evidence was omitted before the grand jury.” (Id. at 5). Lightner also reasserts the

argument that a Drug Enforcement Agency officer failed to testify before the grand jury that

Lightner had prescribed noncontrolled substances, inflating the percentage of opioids and muscle

relaxers that he had dispensed. (Id.).

       The government responds that Lightner fails to demonstrate “compelling necessity” required

for disclosure because his “motion [relies] largely on contesting factual issues that rest within the

province of the factfinder at trial,” and because a defendant is not entitled to have exculpatory

evidence presented to the grand jury. (Docket Entry No. 50 at 1).

       Although “[f]ederal courts long have recognized that secrecy is essential to maintaining the

integrity of the grand jury system,” In re Grand Jury Testimony, 832 F.2d 60, 62 (5th Cir. 1987);

see FED. R. CRIM. P. 6(e)(2), secrecy is not “absolute.” In re Grand Jury Testimony, 832 F.2d at 62.


                                                 6
The “court may authorize disclosure . . . of a grand-jury matter . . . at the request of a defendant who

shows that a ground may exist to dismiss the indictment because of a matter that occurred before the

grand jury.” FED. R. CRIM. P. 6(e)(3)(E)(ii). “A district court may properly order release of grand

jury materials [only when] a party demonstrates with particularity a ‘compelling necessity’ for the

materials.” In re Grand Jury Testimony, 832 F.3d at 62 (citing Procter & Gamble, 356 U.S. 677,

682 (1958)). A party seeking disclosure must show “that the material they seek is needed to avoid

a possible injustice in another judicial proceeding, that the need for disclosure is greater than the

need for continued secrecy, and that their request is structured to cover only material so needed.”

Douglas Oil Co. of Cal. v. Petrol Stops Nw., 441 U.S. 211, 222 (1979).

       Lightner fails to make that showing. The prosecutor was not required to present exculpatory

evidence to the grand jury. Williams, 504 U.S. at 51; see FED. R. CRIM. P. 6(e)(3)(E)(ii) (permitting

disclosure only when “a defendant . . . show[s] that a ground may exist to dismiss the indictment”).

Nor does Lightner’s conclusory statement that the Drug Enforcement Agency interfered with

Houston Police Department’s investigation of his complaints justify disclosure. See Anilao v. Spota,

918 F. Supp. 2d 157, 174 (E.D.N.Y. 2013) (“[U]nspecific allegations of need or mere speculation

are not adequate.”). Lightner recycles the arguments he made without merit in his motion to

dismiss. They fail to show “compelling necessity.” See United States v. Sells Eng’g, Inc., 463 U.S.

418, 443 (“We have consistently construed [Rule 6(e)] to require a strong showing of particularized

need for grand jury materials before any disclosure will be permitted.”).




                                                   7
III.   Conclusion

       The court denies the defendants’ motions to dismiss, (Docket Entry Nos. 43, 44), and

Lightner’s motion for discovery, (Docket Entry No. 45).

              SIGNED on December 17, 2018, at Houston, Texas.

                                             ______________________________________
                                                        Lee H. Rosenthal
                                                  Chief United States District Judge




                                              8
